UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4476


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

EZEQUIEL GARCIA GONZALES, a/k/a Yoo-Hoo,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:11-cr-00253-TDS-6)


Submitted:   March 26, 2013                 Decided:   April 5, 2013


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles L. White, Greensboro, North Carolina, for         Appellant.
Sandra   Jane  Hairston,   Assistant   United States       Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ezequiel Garcia Gonzales pleaded guilty to conspiracy

to distribute marijuana, in violation of 21 U.S.C. § 846 (2006).

The district court sentenced Gonzales to the mandatory minimum

term   of   120   months       of     imprisonment     and    he   now    appeals.

Appellate   counsel      has    filed    a    brief   pursuant     to    Anders    v.

California,     386 U.S. 738     (1967),    questioning      whether       the

sentence is reasonable.             Although Gonzales was informed of the

right to file a supplemental pro se brief, he has not done so.

Finding no error, we affirm.

            We review a sentence for reasonableness, applying an

abuse of discretion standard.                Gall v. United States, 552 U.S.
38, 51 (2007); see also United States v. Layton, 564 F.3d 330,

335 (4th Cir. 2009).           In so doing, we examine the sentence for

“significant procedural error,” including “failing to calculate

(or improperly calculating) the Guidelines range, treating the

Guidelines as mandatory, failing to consider the [18 U.S.C.]

§ 3553(a)     [(2006)]    factors,       selecting     a     sentence    based     on

clearly erroneous facts, or failing to adequately explain the

chosen sentence.”        Gall, 552 U.S. at 51.               We will presume on

appeal that a sentence within a properly calculated advisory

Guidelines range is reasonable.                United States v. Allen, 491
F.3d 178, 193 (4th Cir. 2007); see Rita v. United States, 551
U.S. 338, 346-56 (2007) (upholding presumption of reasonableness

                                         2
for within-Guidelines sentence).             We have thoroughly reviewed

the record and conclude that the sentence is both procedurally

and substantively reasonable.

           We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.      Accordingly, we affirm the judgment of the district

court.     This court requires that counsel inform Gonzales, in

writing,   of    the   right     to   petition    the    Supreme   Court    of   the

United States for further review.                If Gonzales requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                   Counsel’s motion must

state that a copy thereof was served on Gonzales.                       We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in    the   materials       before   this    court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                         3